DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Publicover et al. (US 2016/0253710) in view of Shkedi (US 2013/0326554).

Claim 1, Publicover teaches a method comprising:
“causing, a replacement advertisement segment (i.e. replacing generic advertisement) associated with the first advertisement segment to be transmitted to a second content-presentation device of the plurality of content-presentation devices that is tuned to a content-modification-enabled channel supporting performance of content-modification operations for output by the second content-presentation device in place of a modifiable advertisement segment, in connection with an upcoming content-replacement opportunity on the content-modification-enabled channel to which the second content-presentation device is tuned” tuned (i.e. champion promoted advertisement is targeted to the group) (p. 0207-0212).
Pulicover is not entirely clear in teaching a method comprising:
determining that a first content-presentation device (a plurality of content-presentation devices associated with a same household has received a first advertisement segment;
“causing, responsive to the determining that the first content-presentation device has received the first advertisement segment, an advertisement segment associated with the first advertisement segment to be transmitted to a second content-presentation device of the plurality of content-presentation devices associated with the same household” that is tuned to a content-modification-enabled channel supporting performance of content-modification operations for output by the second content-presentation device in place of a modifiable advertisement segment, in connection with an upcoming content-replacement opportunity on the content-modification-enabled channel to which the second content-presentation device is tuned.
Shkedi teaches a method comprising:
determining that a first content-presentation device of a plurality of content-presentation devices associated with a same household has received a first advertisement segment (i.e. central ad server serves household devices advertisements) (p. 0128);
“causing, responsive to the determining that the first content-presentation device has received the first advertisement segment, an advertisement segment associated with the first advertisement segment to be transmitted to a second content-presentation device of the plurality of content-presentation devices associated with the same household” (i.e. central ad server determines which ad to stream to each device based on the determined user) (p. 0128-0133).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided multiple devices within a household as taught by Shkedi to the system of Pulicover to allow for sharing of household data for a advertisement selection (p. 0128).

Claim 2, Publicover teaches the method of claim 1, wherein the replacement advertisement segment includes or references the same good, service, event, or other advertised content as the first advertisement segment (i.e. promoting product or service).

Claim 3, Publicover teaches the method of claim 2, wherein the replacement advertisement segment is the same as the first advertisement segment (i.e. shared advertisement is same advertisement) (p. 0198-0199).

Claim 4, Publicover teaches the method of claim 2, wherein the replacement advertisement segment is different from the first advertisement segment (i.e. if a user opts-out) (p. 0198-0199).

Claim 5, Publicover teaches the method of claim 1, further comprising:
before causing the replacement advertisement segment to be transmitted to the second content-presentation device (p. 0199):
using historical content consumption data associated with the second content- presentation device (i.e. individual preferences) to determine demographic data expected to represent an end-user of the second content-presentation device (i.e. individually targeted advertisement) (p. 0199, 0206); and
selecting the replacement advertisement segment based at least in part on the determined demographic data (i.e. demographic data contained in the user profile) (p. 0199, 0206).

Claim 6, Publicover is silent regarding the method of claim 1, further comprising:
selecting the upcoming content-replacement opportunity based on the upcoming content- replacement opportunity having a modification start-time that is within a predefined time-window after the first content-presentation device receiving the first advertisement segment.
Shkedi teaches the method of claim 1, further comprising:
selecting the upcoming content-replacement opportunity based on the upcoming content- replacement opportunity having a modification start-time that is within a predefined time-window (i.e. same time) after the first content-presentation device receiving the first advertisement segment (i.e. central ad sever determines which ads to share to users based on device profile) (p. 0128-0133).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided multiple devices within a household as taught by Shkedi to the system of Pulicover to allow for sharing of household data for a advertisement selection (p. 0128).

Claim 7, Publicover teaches the method of claim 1, wherein identifying the second content-presentation device comprises identifying, from the identified group, a set of one or more content-presentation devices (i.e. devices in advertisement group), including the second content-presentation device and different from the first content-presentation device, that are each tuned to content-modification-enabled channels (i.e. part of Arkiis system) (p. 0207-0212), the method further comprising:
determining that the identified set makes up at least a threshold percentage of the content-presentation devices in the identified group (i.e. an advertisement group is existed in the Arkiis servers) (p. 0017-0018, 0145),
wherein causing the replacement advertisement associated with the first advertisement segment to be transmitted to the second content-presentation device is performed in response to determining that the identified set makes up at least the threshold percentage of the content- presentation devices in the identified (i.e. an advertisement group is existed in the Arkiis servers) (p. 0017-0018, 0145).

Claim 8 recites “a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor” to perform the steps of claim 1. Publicover teaches “a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor” to perform the steps of claim 1” (p. 0578).
Claim 9 recites “a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor” to perform the steps of claim 2. Publicover teaches “a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor” to perform the steps of claim 2” (p. 0578).

Claim 10 recites “a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor” to perform the steps of claim 3. Publicover teaches “a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor” to perform the steps of claim 3” (p. 0578).
Claim 11 recites “a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor” to perform the steps of claim 4. Publicover teaches “a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor” to perform the steps of claim 4” (p. 0578).
Claim 12 recites “a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor” to perform the steps of claim 5. Publicover teaches “a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor” to perform the steps of claim 5” (p. 0578).
Claim 13 recites “a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor” to perform the steps of claim 6. Publicover teaches “a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor” to perform the steps of claim 6” (p. 0578).
Claim 14 recites “a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor” to perform the steps of claim 7. Publicover teaches “a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor” to perform the steps of claim 7” (p. 0578).

Claim 15 is analyzed and interpreted as an apparatus of claim 1.
Claim 16 is analyzed and interpreted as an apparatus of claim 2.
Claim 17 is analyzed and interpreted as an apparatus of claim 3.
Claim 18 is analyzed and interpreted as an apparatus of claim 4.
Claim 19 is analyzed and interpreted as an apparatus of claim 5.
Claim 20 is analyzed and interpreted as an apparatus of claim 6.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        10/28/2022